 Case: 4:18-cv-00821-AGF Doc. #: 15 Filed: 10/28/19 Page: 1 of 1 PageID #: 103



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 GASTRO DOMONIQUE DENNIS,                      )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )        No. 4:18-cv-00821-AGF
                                               )
 DENNIS SMITH, et al.,                         )
                                               )
                Defendants.                    )

                                  ORDER OF DISMISSAL

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. See E.D.

Mo. L.R. 45 – 2.06(B).

       IT IS HEREBY CERTIFIED that an appeal from this order of dismissal would not be

taken in good faith.

       Dated this 28th day of October, 2019.


                                               AUDREY G. FLEISSIG
                                               UNITED STATES DISTRICT JUDGE
